Citation Nr: 1434566	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  10-19 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel 



INTRODUCTION

The Veteran had active service from January 1968 to January 1971, and he was the recipient of the Vietnam Service Medal and the Combat Action Ribbon, among other awards.  The Veteran passed away on May [redacted], 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

Following the Veteran's death, the Veteran's spouse substituted herself as the appellant in this claim pursuant to § 212 of the Veterans' Benefits Improvement Act of 2008, Public Law 110-389 (codified at 38 U.S.C. § 5121A).  


FINDINGS OF FACT

1.  The Veteran had a confirmed diagnosis of diabetes mellitus type II during the pendency of this claim.  

2.  The Veteran did step foot onto the landmass of the Republic of Vietnam during his wartime service.  

3.  The Veteran's diabetes mellitus type II is presumed to have been caused by exposure to Agent Orange.  






CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for diabetes mellitus type II have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(e) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Analysis

The appellant contends that the Veteran's diabetes mellitus type II manifested as a result of exposure to Agent Orange during his service in the Navy around the landmass of Vietnam.  Having reviewed and considered all of the evidence in a light most favorable to the Veteran, the Board finds that the Veteran indeed stepped foot on the landmass of Vietnam.  As such, service connection for diabetes mellitus is warranted on a presumptive basis.  

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), but does not include cancer of the tongue.  38 C.F.R. § 3.309(e).  

A veteran who, during active military, naval or air service, served in Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f).  

"Service in Vietnam" means actual service in the country of Vietnam from January 9, 1962 to May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  (VA's requirement that a Veteran must have stepped foot on the landmass of Vietnam or the inland waters of Vietnam for agent orange/herbicide exposure presumption is a valid interpretation of the statute); VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off-shore of the Republic of Vietnam is not qualifying service in Vietnam).  In other words, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  

Prior to his death, the Veteran asserted that he went onshore in Vietnam in July 1968 for a celebration with Marines following a successful operation of the USS Epperson.  While this specific event is not documented in the Veteran's service treatment records or personnel records, the Deck Log Book from the USS Epperson from July 1968 confirms that the ship performed a lengthy firing operation off of the shore of Vietnam during this month.  The Veteran has also submitted statements from two fellow servicemen that corroborate the claim of going ashore to attend an event with Marines in July 1968.  

Additional records confirm that the USS Epperson anchored off of the coast of Phan Thiet in November 1969.  It is noted that crewmembers did in fact go ashore for liberty leave at this time.  The Veteran was serving on the USS Epperson at this time.  

Viewing the above evidence in a light most favorable to the Veteran, the Board finds that the Veteran did in fact step foot on the shore of Vietnam on at least one occasion during his military service.  While the claim of a celebration ashore in July 1968 has not been corroborated by official documentation, two individuals have provided statements corroborating the Veteran's claim.  They are certainly competent to offer such statements and there is nothing of record specifically calling into question the credibility of either of these individuals.  Furthermore, records clearly reflect that the USS Epperson anchored in November 1969 and that crewmembers indeed went ashore.  While the Veteran did not allege that he went ashore in November 1969 prior to his death, this does not in turn demonstrate that he did not actually go ashore when given the opportunity at this time.  

Having found that the Veteran did in fact step foot on Vietnam during the Vietnam conflict, the presumption of exposure to Agent Orange attaches.  See 38 U.S.C.A. § 1116(f).  Diabetes mellitus is a disease listed in 38 C.F.R. § 3.309(e), and as such, this disease is presumed to be due to this exposure.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for diabetes mellitus type II, due to exposure to Agent Orange, is warranted.  See 38 U.S.C. § 5107(b).  The claim is granted.  







	(CONTINUED ON NEXT PAGE)
ORDER

The claim of entitlement to service connection for diabetes mellitus as a result of exposure to Agent Orange is granted.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


